Citation Nr: 0703831	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  99-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-operative residuals of 
burns scars on the left hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's application to 
reopen a claim of service connection for post-operative 
residuals of burns scars on the left hand.

In December 2004, the veteran testified at a hearing 
conducted at the local VA office before the undersigned 
Acting Veterans Law Judge.

When this matter was initially before the Board in April 
2005, the Board denied his application to reopen a claim of 
service connection for post-operative residuals of burns 
scars on the left hand.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an October 2006 order, granted the 
parties' joint motion for remand, vacating the Board's April 
2005 decision and remanding the case for compliance with the 
terms of the joint motion.

In September 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, dated in September 2006, the 
parties agreed that VA had not provided the veteran a letter 
notifying him of the elements necessary to substantiate his 
claim under 38 U.S.C.A. § 5103(a).  Accordingly, the Board 
has no discretion and must remand this claim for the issuance 
of such a letter.

In this regard, the Board observes that the veteran filed his 
application to reopen in prior to August 29, 2001, so 
criteria set forth in 38 C.F.R. § 3.156(a) (2000), rather 
than the criteria currently in effect as set forth in 
38 C.F.R. § 3.156(a) (2006) are applicable.  Further, the 
notice letter must inform the veteran of the basis for the 
prior denial and the evidence needed to reopen his claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran and his 
attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if 
any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence 
in his possession that pertains to the 
claim.  The letter must also state the 
basis of the prior denial and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service 
connection that were found 
insufficient.

2.	After completion of the foregoing, the 
claim should be readjudicated.

3.	If the benefit sought remains denied, 
the veteran and his attorney must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

